448 F.2d 782
Liesse J. LEDOUX, Plaintiff-Appellee,v.LOFFLAND BROTHERS et al., Defendants-Appellants.
No. 71-1979 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Oct. 5, 1971.

James G. Dubuisson, James T. Guglielmo, Dubuisson & Dubuisson, Opelousas, La., for defendants-appellants.
Paul C. Tate, Tate & Tate, Mamou, La., for plaintiff-appellee.
Before JOHN R. BROWN, Chief Judge, and INGRAHAM and RONEY, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409


1
 See NLRB v. Amalgamated Clothing Workers of America, 5th Cir., 1970, 430 F.2d 966